IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

DERRICK SWEETING,
Petitioner, : Case No. 1:18-cv-029
- vs - District Judge Susan J. Dlott
Magistrate Judge Michael R. Merz
Warden,

Southern Ohio Correctional Facility

Respondent.

DECISION AND ORDER ADOPTING REPORT AND
RECOMMENDATIONS

This habeas corpus case, brought pro se by Derrick Sweeting under 28 U.S.C. § 2254, is
before the Court on Petitioner’s Objections (ECF No. 23) to the Magistrate ludge’s Report and
Recommendations (ECF No. 22), recommending that the Petition be dismissed.

Under Fed.R.Civ.P. 72(b)(3), a District Judge must determine de novo any part of a
Magistrate Judge’s recommended disposition of a case to which objection has been made.

Petitioner objects that when the reference in this case was transferred from Magistrate
Judge Litkovitz to Magistrate Judge Merz, the papers that were attached to his Reply were not sent
to the newly-assigned Magistrate Judge (Objections, ECF No. 23, PageID 2604).

For more than fifteen years, the record of this District Court have been maintained
electronically. Whenever someone files something on paper, a deputy clerk scans that document

to create an electronic copy which is then tiled. The electronic tile is completely accessible to all

judges of the Court. Petitioner’s Reply (ECF No. 15') was postmarked on September 20, 2018,
and received and filed by the Clerk on September 25, 2018. ld. at PageID 2581, 2589. There are
no documents attached to it at all. In late June 2018, Petitioner filed a Notice of Filing Facts about
Detective Joseph Schlie (ECF No. 12), a Notice of Evidence (ECF No. 13), and a Notice of
Evidence of Phone Recorders (ECF No. 14). These documents were all in the record when the
Magistrate Judge reference was transferred on March 21, 2019.

In the first of these three filings Petitioner claims the case detective, Joseph Schlie, stopped
another suspect who was wearing the same jacket worn in the robberies of which Sweeting was
convicted (Notice of Filing Facts, ECF No. 12, PageID 1990). Attached are pages from the trial
transcript taken from the State Court Record (ECF No. 10-6, PageID 951-l l 19). Sweeting claims
this testimony shows he is innocent. Whatever impact this testimony may or may not have had on
the jury, it does not speak at all to the procedural default the Magistrate Judge found, which was
failure to timely appeal from the First District Court of Appeals decision to the Supreme Court of
Ohio (Report and Recommendations, ECF No. 22, PageID 2600-02).

The second of these three filings (ECF No. 13) lists nine ways in which Petitioner believes
his rights were violated and then says he is going to provide physical evidence of his innocence
l-le then attaches hundreds of additional pages taken from the State Court Record (ECF Nos. 13-1,
13-2).

The third of these filings claims that Sweeting’s phone recorders show he was not present
at any of the robberies (Notice of Phone Records, ECF No. l4, PagelD 2407-08). Attached again
are pages from the trial transcript (ECF No. 10-5, PageID 780-950).

In Souler v. Jones, the United States Court of Appeals for the Sixth Circuit held:

 

' This ECF No. indicates where on the electronic docket a paper has been filed.

2

[I]f` a habeas petitioner “presents evidence of innocence so strong
that a court cannot have confidence in the outcome of the trial unless
the court is also satisfied that the trial was free of` nonharmless
constitutional error, the petitioner should be allowed to pass through
the gateway and argue the merits of his underlying claims.” Schlup
[v. Delo, 513 U.S. 298, 316 (1995).] 'l`hus, the threshold inquiry is
whether “new facts raise[] sufficient doubt about [the petitioner's]
guilt to undermine confidence in the result of the trial.” !d. at 317.
To establish actual innocence, “a petitioner must show that it is more
likely than not that no reasonable juror would have found petitioner
guilty beyond a reasonable doubt.” !d. at 327. The Court has noted
that “actual innocence means factual innocence, not mere legal
insuchiency.” Bousley v. United States, 523 U.S. 614, 623, 140 L.
Ed. 2d 828, 118 S. Ct. 1604 (1998). “'I`o be credible, such a claim
requires petitioner to support his allegations of constitutional error
with new reliable evidence -- whether it be exculpatory scientific
evidence, trustworthy eyewitness accounts, or critical physical
evidence -- that was not presented at trial.” Schlup, 513 U.S. at 324.
The Court counseled however, that the actual innocence exception
should “remain rare” and “only be applied in the ‘extraordinary
case.”’ Id. at 321.

395 F.3d at 590.

Thus, the actual innocence exception to the procedural default doctrine requires a habeas
petitioner to present “new reliable evidence -- whether it be exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence -- that was not presented at trial.”
Schlup, 513 U.S. at 324. Nothing Sweeting presented in these three filings constitutes new
evidence. Rather, they are all transcripts of evidence actually presented to the juries, the members
of which convicted Sweeting. What the trial evidence proved was a question for the jury to decide.
If there was insufficient evidence to convict, that was a question for the First District Court of
Appeals to decide. Ultimately, this Court could have decided that question on the merits if
Petitioner had not procedurally defaulted in presenting that claim to the Ohio courts.

Habeas corpus courts do not sit as super juries to reweigh the evidence that has been

properly presented to a jury in the trial court. Federal habeas corpus jurisdiction is limited to

deciding whether a criminal conviction was obtained in violation of`the United States Constitution.
23 U.S.C`. § 2254(a); WH.rrm v. (`_.‘r)rcomn, 562 U.S. l (2010),' Le'.vi.r v. .fe[fers_. 49?' U.S. '?64_. ?8{}
(1990); Smr'!h v. Phr`f/t`p.s‘, 455 U.S. 209 (1982), Bca'c¢’ay v. FIO.":'da, 463 U.S. 939 (1983). We
cannot reach the merits ol" constitutional claims if a habeas petitioner has procedurally defaulted

in presenting them to the state courts.
Conc|usion

Having reviewed the Report and Recommendations dc novo, the Court finds it is neither
clearly erroneous nor contrary to law. Petitioner’s objections are OVERRULED and the Clerk
will enter judgment dismissing the Petition with prejudice. liccause reasonable jurists would not
disagree with this conclusion, Petitioner is denied a certificate of appealability and the Court
certifies to the Sixth Circuit that any appeal would be objectively frivolous and therefore should

not be permitted to proceed informer pauperis

Apri]/§: , 2019. /65{£“/ d ?Z,#/

Sus@ J. Dlort
United States District ludgc

